Citation Nr: 1010968	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD), from 
October 14, 2005 to February 2, 2009.

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD, since February 2, 2009.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military service from January 
1952 to December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Philadelphia, Pennsylvania.

The Veteran was granted service connection and assigned a 10 
percent rating in a May 2007 rating decision.  The Veteran 
appealed this decision and the RO issued a rating decision in 
December 2007, increasing the Veteran's disability evaluation 
from 10 percent to 30 percent, effective November 21, 2006.  

In January 2008, the Veteran appealed the December 2007 
decision.  The RO reviewed the appeal and issued a rating 
decision in February 2008, assigning the Veteran a 30 percent 
disability evaluation, with an earlier effective date of 
October 14, 2005.  The Veteran appealed this decision in 
April 2008.

A formal hearing was held at the RO in December 2008.  A 
transcript of that hearing is of record.  The RO issued 
another rating decision in February 2009, in which it 
increased the Veteran's disability rating to 50 percent, 
effective February 2, 2009.  The Veteran appealed to the 
Board.  

The Board remanded this case in May 2009 for the collection 
of outstanding records and for the Veteran to undergo a VA 
examination.  The RO has complied with the remand directives 
and the case is ripe for adjudication.


FINDING OF FACT

With resolution of the benefit of the doubt in the Veteran's 
favor, for the period from October 14, 2005 to present, the 
Veteran's service-connected PTSD has been manifested by 
occupational and social impairment, with near continuous 
panic or depression affecting the ability to function 
independently, difficulty in adapting to stressful 
circumstances, and an inability to maintain effective 
relationships.


CONCLUSION OF LAW

For the period from October 14, 2005 to the present, the 
criteria for a disability rating of 70 percent, but no 
higher, for PTSD are approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) that VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in January 2006, March 2006, April 
2006, and January 2009 that fully addressed all notice 
elements.  The January 2006 and March 2006 letters informed 
him of the requirements needed to establish entitlement to 
service connection and the Veteran was informed in the March 
2006 letter that an effective date would be assigned if his 
claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Because this case involves an initial 
rating, the requirements of Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) are inapplicable.  

As to an initial rating claim, service connection has been 
established and an initial evaluation for that disorder has 
been assigned.  The Veteran has been awarded the benefit 
sought, and his claim has been substantiated.  As such, 38 
U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was 
intended has been fulfilled.  Id.  After being awarded an 
initial disability evaluation for this disorder, the Veteran 
filed a Notice of Disagreement contesting the initial rating 
determination.  The RO furnished him a Statement of the Case 
addressing such evaluations, including notice of the criteria 
for the higher ratings, and provided him with further 
opportunity to identify and submit additional information 
and/or argument, which he has done by perfecting his appeal 
and submitting additional medical evidence in support of his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105. VA has 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the Veteran and his 
representative a fair opportunity to prosecute the appeal.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In the January 2009 letter, the Veteran was advised that VA 
used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was afforded a VA social and industrial survey in 
January 2006 and VA examinations in February 2009 and 
November 2009, which included a review of his claims file.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the Veteran's 
claims folder).  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Entitlement to an increased rating for PTSD

The Veteran contends that his service-connected PTSD is more 
severe than the current evaluation reflects.  Having 
carefully considered the veteran's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that the weight of such evidence is in approximate 
balance and the claim will be granted on this basis.  38 
U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).  For the period from October 14, 2005 through the 
present, a disability rating of 70 percent, but no higher, is 
warranted.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where the question for 
consideration is entitlement to a higher initial rating 
assigned following the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

For PTSD, a 30 percent disability rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent evaluation is assignable for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.   

A 70 percent evaluation is assignable for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for PTSD is assignable with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score 
of 41-50 indicates behavior that is serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  DSM-IV at 46-7.

Medical records reveal GAF scores assigned to the Veteran of 
48 (January 2006 VA social and industrial survey), 48 
(November 2006 VA counseling service record), and 60 
(February 2009 VA examination report).  There is no question 
that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  
See e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 
Vet. App. 240 (1995).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the Veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

The Veteran underwent a VA social and industrial survey in 
January 2006.  During that examination, the Veteran admitted 
to experiencing guilt and depression.  The Veteran also 
admitted to a suicide attempt by setting off a booby trap.  
The Veteran also stated that he had extensive periods of 
disassociation and cannot remember long periods of his life.  
He also had trouble with his short-term memory.  The Veteran 
was undergoing individual therapy, but denied being on any 
medications.

The Veteran stated that he had difficulty sleeping, 
experienced nightmares nightly, and had distracting and 
intrusive thoughts and recollections.  He denied flashbacks 
but felt depressed and sad when he thought about the war.  He 
experienced difficulty in social situations, in that he 
cannot be around crowds, noise, or commotion.  He had no 
close friends and had a difficult time controlling his 
temper.  The Veteran was diagnosed with PTSD, with a GAF 
score of 48.  

A VA counseling service record from November 2006 provides 
the Veteran with a diagnosis of chronic, severe PTSD and a 
GAF score of 45.  The record states that the Veteran 
participates in individual therapy twice a month.  His 
symptoms at the time included a short temper, intolerance of 
noise and other people, inability to sleep, nightmares, and 
intrusive thoughts.  The Veteran's prognosis was poor.

Records from the VA counseling service in June 2007 and 
January 2008 confirm the Veteran's diagnosis of chronic, 
severe PTSD.  These records describes the following symptoms: 
combat nightmares, daily intrusive recollections, cued 
psychological distress, social isolation, explosive anger, 
insomnia, poor concentration, hypervigilence, survivor guilt, 
and depression.

VA medical records from March 2007 through January 2008 
confirm the counseling records and note that the Veteran was 
prescribed medication for his PTSD but did not consistently 
take it.  

A January 2008 record from the VA counseling service 
describes how the Veteran has daily arguments with his wife 
about the noise from the television.  The Veteran stated that 
loud noise makes it difficult for him to cope and he has to 
walk away because it creates anxiety.  Although other 
evidence indicates that the Veteran retired from self-
employment as a carpenter in 1992, the counseling record 
indicates  that the Veteran has not worked in many years 
because of his lack of motivation and problems in his 
relationships with others.  The Veteran stated that he 
preferred being alone and away from other people and that has 
impacted his employment and relationship with family.  

The Veteran saw a VA psychiatrist in April 2008.  The 
psychiatrist indicated that the Veteran was currently 
prescribed Celexa for his PTSD symptoms but it was unclear 
whether the Veteran was taking his medication.  He noted that 
the Veteran experienced social avoidance, irritability, 
bitterness about his service, flashbacks, nightmares, and 
sleep impairment.  The Veteran also reported feeling tense 
and guarded, and hypervigilent.  

The psychiatrist found that the Veteran's PTSD symptoms are 
severe and have profoundly affected all spheres of function 
and adversely affected the Veteran's ability to form and 
maintain satisfying interpersonal relationships.

A December 2008 record from the VA counseling service reveals 
that the Veteran experiences panic attacks, has problems with 
his short-term memory, and has periods where he has to 
physically remove himself from a situation to manage his poor 
impulse control.  The Veteran reported that his daughters are 
angry with him because of his inability to manage impulses, 
rage, anger, and his detachment from them.  The clinical 
social worker found that his PTSD is chronic and severe.

The Veteran appeared at a hearing before the RO in December 
2008.  During the hearing, he testified that he is a 
"nervous wreck."  His symptoms include not getting along 
with his family, avoidance of social situations, inability to 
sleep for longer than a few hours at a time, and flashbacks.  
He stated that he started group therapy but it brought back 
too many memories, so he instead sees a counselor for 
individual therapy.  He also stated that he takes his 
prescribed medication for his PTSD. 

During the February 2009 VA examination, the examiner found 
that the Veteran experiences chronic mild to moderate PTSD 
symptoms.  The Veteran reported sleep disturbance, limited 
socialization, memory problems, and panic attacks.  The 
Veteran was taking medication for his PTSD and attends 
regular therapy sessions.  

The Veteran underwent another VA examination in November 
2009.  The examiner found that the Veteran has recurrent and 
intrusive distressing recollections of the traumatic event, 
including images, thoughts, or perceptions.  He also has 
markedly diminished interest or participation in significant 
activities and has a feeling of detachment from others.  The 
Veteran has difficulty falling or staying asleep, and an 
exaggerated startle response.  The Veteran was found to be 
irritable, having negative thinking, anxiety, and depression 
and he has reduced productivity and reliability due to his 
PTSD symptoms.  

A psychiatry note from November 2009 evidences that the 
Veteran has a history of work impairment due to his PTSD.  He 
never wanted to be around other people, was a loner, and did 
not make friends easily.  The Veteran felt that people were 
afraid of him.  He would lose his temper and had been sent 
off of jobs due to his attitude.  The physician concluded 
that the Veteran had serious work impairment due to his PTSD.

In order to support a 70 percent rating, the evidence would 
have to show occupational and social impairment, 
approximating findings of deficiencies in "most" areas, due 
to "such" symptoms as near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively or difficulty in adapting to 
stressful circumstances (including work or a worklike setting 
or an inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders.

It is upon these three factors that the evidence is in 
approximate balance, justifying the assignment of a 70 
percent rating.  Although there is evidence that the Veteran 
retired from self-employment as a carpenter, the record is 
replete with references that the Veteran has marked 
difficulty in working with and being in proximity to others.  
Almost all of the medical evidence indicates that the Veteran 
has near-continuous depression.  Although the Veteran has 
remained married for an extended period of time, the record 
indicates that the marriage is strained and the Veteran's 
relationship with his two adult children is close to non-
existent.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The medical evidence of record for the time period from 
October 14, 2005 to the present reflects that the Veteran's 
PTSD was characterized primarily by occupational and social 
impairment with deficiencies in most areas, due to symptoms 
of suicidal ideation, near continuous panic and depression 
affecting the Veteran's ability to function, impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships.  Therefore, after resolving the benefit of the 
doubt in favor of the Veteran under the provisions of 38 
U.S.C.A. § 5107(b), the Board finds that the Veteran's PTSD 
symptoms for this time period are consistent with a 70 
percent disability rating for the period from October 14, 
2005 to the present.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the record reflects that the Veteran's employability 
was likely affected by his PTSD symptoms, the record does not 
include any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Veteran has not required frequent periods of 
hospitalization for his PTSD disability and treatment records 
are void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.

The Board does not doubt that limitation caused by PTSD has 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993)(noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Consequently, the Board finds that the 70 percent 
evaluation for the entire period of time in question assigned 
in this decision adequately reflects the clinically 
established impairment experienced by the Veteran and a 
higher rating is denied on an extra-schedular basis.


ORDER

A disability rating of 70 percent for PTSD, but no higher, 
beginning October 14, 2005 is granted.


____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


